       Case 19-03458 Document 31 Filed in TXSB on 01/21/21 Page 1 of 1




                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION                                            ENTERED
                                                                                         01/21/2021
IN RE:                                       §
PARAGON GLOBAL, LLC, et al,                  §       CASE NO: 17-36605
Debtors.                                     §
                                             §       CHAPTER 7
                                             §
CORVAL BUILDERS & ERECTORS,                  §
INC.,                                        §
      Plaintiff,                             §
                                             §
VS.                                          §       ADVERSARY NO. 19-3458
                                             §
PARAGON FABRICATORS, INC., et al,            §
     Defendants.

                                         ORDER

      1. Corval Builders & Erectors is granted partial summary judgment as follows:

         •   Corval sustained damages totaling $1,631,585.00 as a result of Paragon Global,
             LLC’s negligent or defective work;

         •   As between Corval and the Trustee, Corval is legally and equitably subrogated to
             Paragon Global, LLC’s claims, rights, and remedies under insurance policy
             MKL51M0050382, issued by Markel American Insurance Company;

         •   Corval’s unsecured claim of $1,631,585.00 is allowed, subject to reduction based
             on any recovery under the Markel Policy.

      2. This Order does not deprive Markel American Insurance Company of any defenses.
       SIGNED 01/21/2021


                                                 ___________________________________
                                                               Marvin Isgur
                                                      United States Bankruptcy Judge




1/1
